ORDER
This matter having been duly presented to the Court pursuant to R. l:20-10(b), following a motion for discipline by consent of WALTER D. NEALY of HACKENSACK, who was admitted to the bar of this State in 1983;
And the District IIB Ethics Committee and respondent having signed a stipulation of discipline by consent in which it was agreed that respondent violated RPC 1.1(a) (gross neglect), RPC 1.3(lack of diligence), RPC 1.4(a)(failure to communicate with client), RPC 1.4(b)(failure to explain the matter to the extent reasonably necessary to permit the client to make an informed decision regarding the representation), RPC 8.4(c) (misrepresentation), and Rule l:15-5(b);
And the Disciplinary Review Board having determined to grant the motion in part and deny the motion in part;
And the Disciplinary Review Board having determined to dismiss the stipulated violations in the Logan matter, finding Rule 1:15 to be inapplicable to respondent, and having concluded that a reprimand is the appropriate level of discipline for respondent’s unethical conduct in the Alarcon matter;
And the Disciplinary Review Board having submitted the record of the proceedings to the Clerk of the Supreme Court for the entry of an order of discipline in accordance with R. l:20-16(e);
And good cause appearing;
It is ORDERED that WALTER D. NEALY is hereby reprimanded; and it is further
*528ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.